DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendments dated 5/24/21 have been entered. 
	Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive. The claims in question were previously rejected over Cherewyk (US 20110048695 A1), in view of Boyd (US 20170123437 A1). 
	Applicant contends that the newly recited limitation, namely regarding the outlet ports connecting to “a respective downstream flow block” and each downstream flow block “having two or more fluid flow ports in communication with a corresponding wellhead”. Specifically, applicant notes that outlet ports 206 only flow “up” and “down” relative to the live bore blocks 220/204. The examiner respectfully disagrees and notes that under the broadest reasonably interpretation of the claims, the newly recited feature is taught by Cherewyk.
	As seen in the annotated Figure 3 below, there is a flow block with two fluid flow ports (as broadly and reasonably construed). These fluid flow ports are “in communication with a corresponding wellhead” as fluid flows through one port to the other port and subsequently to the wellhead. While it appears that applicant desires two or more outlet fluid flow ports which are distinct from an inlet port (for a total of three ports), each with a fluid flow line .


    PNG
    media_image1.png
    659
    975
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherewyk (US 20110048695 A1), in view of Boyd (US 20170123437 A1).

Regarding claim 27, Cherewyk teaches a system for delivery fluid from a common source to two or more wellheads, comprising: 
a fluid source (Fig 2, Para 0033, “stimulation fluid sources 12”); 
a manifold (Fig 2, manifold 200) having a bore (Fig 2, bore 202); 
two or more fluid outlets in communication with the bore and forming a live bore at least between the two or more fluid outlets (Fig 2, outlets 206 in the blocks 220/204 to the left and right of 212; these outlets form a live bore 202 when fluid flows), each fluid outlet having at least one outlet port (Fig 2, each outlet 206 defines an opening with a valve 208 which subsequently permits outflow e.g. downstream from valve 208) connected to a respective downstream flow block (Fig 2, the portion of the pipe downstream of 208 to the end of the stub e.g. to the “F” indicator seen in Fig 2, seen in additional detail in the annotated Fig 3, below), each downstream flow block having two or more fluid flow ports (Fig 2, and as seen in additional detail, there are at least two flow portions: first, the inlet which permit the flow of fluid from valve 208 and second the outlet from which fluid flows, seen in additional detail in the annotated Fig 3 below) in communication with a corresponding wellhead of the two or more wellheads (Fig 2, as seen in some additional detail in Fig 1, from valve 208 the fluid may flow from through the flow block as defined from the second port to the first port, seen in additional detail in the annotated Fig 3, below); 
While Cherewyk appears to depict ports capable of being inlets directly connected to a fluid line (Fig 2, ports on the far right and left of the manifold 200), under a narrow interpretation of the claim, Cherewyk is not explicit on at least first and second fluid inlets straddling the live bore, one or more fluid lines connecting the fluid source to the first and second fluid inlets. 
Boyd teaches at least first and second fluid inlets straddling the live bore, one or more fluid lines connecting the fluid source to the first and second fluid inlets (Fig 7, fluid lines 57 and 59 attach to inlets which straddle the live bore of manifold 9, the inlets are seen in Fig 4 as inlets labelled as 25 and 34 and they straddle the main bore).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Cherewyk by having at least first and second fluid inlets straddling the live bore, one or more fluid lines connecting the fluid source to the first and second fluid inlets as disclosed by Boyd because it would result in “a reduction in pressure buildup [….] The reduction in pressure build up reduces wear and tear on the pumps and reduces the amount of power required to pump the frac fluid into the wellbore” (Para 0027 of Boyd).  
(Para 0035, “valves 208 for isolating the wells are positioned in each of the outlets 206”; As seen in the schematic view in Fig 1, each outlet 206 is connected to two wellheads 14 labelled as W#1 and W#2. The device is capable of being operated such that the valves of the outlets for one wellhead are blocked permitting the fluid to flow to the “another” of the two wellheads. See MPEP 2114, subsection II, ““[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”); and 
fluid supplied to each of the at least first and second fluid inlets flows through the entire live bore to reach the fluid outlets corresponding to the one or more selected wellheads (As modified by Boyd, Fig 7, fluid lines 57 and 59 attach to inlets which straddle the live bore of manifold 9, the inlets are seen in Fig 4 as inlets 25 and 34 in order to reach the outlets, the fluid must flow across the entire live bore of the manifold).  


    PNG
    media_image2.png
    512
    758
    media_image2.png
    Greyscale

Regarding claim 28, Cherewyk further teaches wherein: each outlet port has at least one respective outlet valve between the live bore and the corresponding wellhead  (As seen in the schematic view in Fig 1, each outlet 206 is connected to two wellheads 14 labelled as W#1 and W#2), the at least one respective outlet valve being operable to selectively permit fluid flow therethrough (Para 0035, “valves 208 for isolating the wells are positioned in each of the outlets 206”); and 
fluid is delivered to the one or more selected wellheads of the two or more wellheads by blocking fluid flow through the fluid outlet ports not corresponding to the selected wellheads at their respective outlet valves (Para 0035, “valves 208 for isolating the wells are positioned in each of the outlets 206”; As seen in the schematic view in Fig 1, each outlet 206 is connected to two wellheads 14 labelled as W#1 and W#2. The device is capable of being operated such that the valves of the outlets for one wellhead are blocked permitting the fluid to flow to the “another” of the two wellheads. See MPEP 2114, subsection II, ““[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”).  

Regarding claim 29, Cherewyk further teaches wherein the bore is an axial bore (Fig 2, manifold bore 202 extends along an axis) and the at least first and second fluid inlets are located adjacent opposing distal ends of the axial bore, the live bore being formed between the at least first and second fluid inlets  (Fig 2, the inlets as defined as being on the far left and right of the manifold bore 202 are by definition on opposing ends of the axial bore and the live bore 202 is defined by those inlets).  

Regarding claim 30, Cherewyk as modified further teaches wherein each fluid inlet has two or more inlet ports (Fig 4, Para 0027 of Boyd, “B 102, C 104, D 106, and D 108 of each of the inlets 23, 24, 25, and 26”; each inlet side has at least two inlet ports).  

Regarding claim 31, Cherewyk as modified further teaches wherein two or more inlet ports are opposing for impinging their respective flow of fluid (Fig 4, Para 0027 of Boyd, “B 102, C 104, D 106, and D 108 of each of the inlets 23, 24, 25, and 26”; each inlet side has at least two inlet ports which are angled such that they impinge one another).  

Regarding claim 32, Cherewyk as modified further teaches wherein a sum of the cross-sectional flow area of the inlet ports of the at least first and second inlets is equal to or less than a cross-sectional flow area of the live bore (Abstract of Boyd, “the cross-sectional area of the inlets is less than the cross-sectional area of the manifold”).  

Regarding claim 33, Cherewyk further teaches wherein: the at least first and second inlets comprise first and second fluid inlet blocks (Fig 2, inlet blocks are blocks 220/204 which are at the far left and right of the manifold), each inlet block having an intersecting inlet bore (Fig 2, inlet blocks have an intersecting inlet bore extending from the left to the right)
each of the two or more fluid outlets comprise two or more outlet blocks (Fig 2, both outlets 206 are formed in the two blocks 220/204 to the left and right of 212), each outlet block having an intersecting outlet bore in communication with the at least one outlet port of the fluid outlet (Fig 2, outlet blocks have an intersecting outlet bore extending from the left to the right, the system, when the valves are open are in fluid communication with the entire system including the outlet port(s)) and 
the intersecting inlet bore and the intersecting outlet bores are in fluid communication with each other and comprise at least a portion of the live bore (Fig 2, as defined, the intersecting bores as extending from the left to the right of the blocks, make up at least a portion of the live bore).  

Regarding claim 34, Cherewyk further teaches wherein a sum of the cross-sectional flow area of the at least one outlet port of each of the two or more fluid outlets is equal to or greater than the cross-sectional flow area of the live bore (Abstract of Cherewyk, “A total cross-sectional area of the outlets feeding each of the wells is greater than the cross-sectional area of the bore”).  

Regarding claim 35, Cherewyk further teaches wherein each outlet valve (Fig 2, valve 208) is located intermediate the outlet port corresponding to the outlet valve and the respective downstream flow block of the outlet port (Fig 2, valve 208 is located between the port 206 and the downstream flow block as defined and seen in the annotated Fig 3 provided above).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676